       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 1 of 27



Shiloh S. Hernandez (MT Bar No. 9970)
Melissa Hornbein (MT Bar No. 9694)
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
Ph: (406) 204-4861
hornbein@westernlaw.org
hernandez@westernlaw.org

Counsel for Plaintiffs

Nathaniel Shoaff, admitted pro hac vice (CA Bar No. 256641)
Sierra Club
2101 Webster Street, Suite 1300
Oakland, CA 94612
Ph: (415) 977-5610
nathaniel.shoaff@sierraclub.org

Counsel for Sierra Club

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

WESTERN ORGANIZATION OF                     Case No. 4:20-cv-00076-BMM-JTJ
RESOURCE COUNCILS;
MONTANA ENVIRONMENTAL
INFORMATION CENTER; POWDER                  FIRST AMENDED COMPLAINT
RIVER BASIN RESOUCE                         FOR DECLARATORY AND
COUNCIL; NORTHERN PLAINS                    INJUNCTIVE RELIEF
RESOURCE COUNCIL; CENTER
FOR BIOLOGICAL DIVERSITY,
WILDEARTH GUARDIANS, and
SIERRA CLUB,

              Plaintiffs,

       vs.



                                        1
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 2 of 27



UNITED STATES BUREAU OF
LAND MANAGEMENT,

              Defendant.


                                 INTRODUCTION

      1.     The Powder River Basin is an area of stark beauty with its rolling

grasslands, badlands, abundant wildlife, and remote wilderness areas. Its grass and

water support extensive, sustainable livestock grazing and small agricultural

producers. It is also ground zero for fossil fuel development in the United States,

producing approximately 40% of the coal in the United States, along with vast

amounts of oil and gas.

      2.     In 2018 this Court held that the U.S. Bureau of Land Management

(BLM) violated the National Environmental Policy Act (NEPA) by approving two

resource management plans (RMPs) in the Powder River Basin (the RMPs for the

Miles City and Buffalo Field Offices) because the agency: (1) failed to consider

any alternative that reduced the amount of coal available for strip-mining and; (2)

failed entirely to address or disclose the toxic and harmful impacts of fossil fuel

combustion enabled by BLM’s actions.

      3.     On remand, BLM failed to remedy these errors. Instead, BLM’s

supplemental environmental impact statements (SEISs) again considered

alternatives that would result in identical amounts of coal development—the strip-

                                          2
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 3 of 27



mining and combustion of approximately 6 billion tons of low grade, highly

polluting sub-bituminous coal—and identical impacts.

      4.     With respect to the impacts of downstream combustion, BLM failed

entirely to address or disclose any impacts of fossil fuel combustion except

greenhouse gas emissions. This myopic approach ignores the fact, as documented

in the record, that combustion of billions of tons of coal and large amounts of oil

and gas will result in tens of thousands of premature deaths and countless cases of

respiratory and cardiac illness.

      5.     BLM’s SEISs and approval of the remanded Powder River Basin

RMPs violated the National Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321

et seq., and NEPA’s implementing regulations promulgated by the Council on

Environmental Quality, 40 C.F.R. §§ 1500 et seq.

      6.     Accordingly, Plaintiffs Western Organization of Resource Councils,

Montana Environmental Information Center, Northern Plains Resource Council,

Powder River Basin Resource Council, the Center for Biological Diversity,

WildEarth Guardians, and the Sierra Club bring the present action.

                          JURISDICTION AND VENUE

      7.     This action arises under NEPA, 42 U.S.C. §§ 4321-4370h, and the

Administrative Procedure Act (APA), 5 U.S.C. §§ 701-706.




                                          3
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 4 of 27



      8.     This Court has jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, because the action raises a federal question. The Court has authority to

issue the requested declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201,

2202, and 5 U.S.C. §§ 705, 706.

      9.     This action reflects an actual, present, and justiciable controversy

between the Conservation Groups and BLM. The Conservation Groups’ interests

will be adversely affected and irreparably injured if BLM continues to violate

NEPA and affirmatively implements the decisions, as alleged herein. These

injuries are concrete and particularized and fairly traceable to BLM’s challenged

decisions, providing the requisite standing in the outcome of this controversy

necessary for this Court’s jurisdiction.

      10.    The requested relief would redress the actual, concrete injuries to the

Conservation Groups caused by BLM’s failure to comply with duties mandated by

NEPA and its implementing regulations.

      11.    The challenged agency actions represent the consummation of BLM’s

actions on remand. They are final and subject to judicial review pursuant to 5

U.S.C. §§ 702, 704, and 706.

      12.    The Conservation Groups have exhausted any and all available and

required administrative remedies.




                                           4
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 5 of 27



      13.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the property that is the subject of the action—the 2.76

million surface acres of public land and 11 million acres of subsurface mineral

estate administered by the BLM’s Miles City Field Office—is located in Montana.

Venue is also proper under 28 U.S.C. § 1391(e)(1) because an agency of the

United States is named as defendant, and a substantial part of the events and

omissions giving rise to this case occurred in the BLM Miles City Field Office

located in Montana. Plaintiffs Western Organization of Resource Councils,

Montana Environmental Information Center, and Northern Plains Resource

Council reside in Montana. Additionally, Plaintiff Sierra Club has a Montana

Chapter located in Missoula, Montana. Plaintiff WildEarth Guardians maintains a

major office in Missoula, Montana. Venue is proper with respect to claims related

to BLM’s Buffalo Field Office in Wyoming because the Montana and Wyoming

portions of the Powder River Basin are inextricably intertwined with respect both

to the natural environment (it is a shared river basin) and energy development

(which is physically tied together with railroads, pipelines, and other

infrastructure). Impacts from energy development in the Powder River Basin in the

Buffalo Field Office cause significant impacts to the public, the environment, and

Conservation Groups in Montana. The cumulative impacts of energy development

in the Wyoming and Montana portions of the Powder River Basin further

                                          5
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 6 of 27



aggravate these problems, threatening both the ecology and the sustainable

economy in the Montana portion of the Powder River Basin.

      14.    Venue is proper in the Great Falls Division of this Court because the

Miles City Field Office encompasses Daniels, Sheridan, and Valley Counties,

which are within the jurisdiction of the Great Falls Division.

                                     PARTIES

      15.    Plaintiff Western Organization of Resource Councils (WORC) is a

non-profit corporation with its principle office in Billings, Montana and additional

offices in Washington, D.C. and Montrose, Colorado. WORC is a regional network

of grassroots community organizations that includes 39 local chapters and 18, 132

members. WORC’s mission is to advance the vision of a democratic, sustainable,

and just society through community action. WORC’s members live, work, and

recreate on lands impacted by BLM’s resource management plans for the Miles

City and Buffalo Field Offices. WORC brings this action on its own behalf and on

behalf of its affected members.

      16.    Plaintiff Montana Environmental Information Center (MEIC) is a

nonprofit organization founded in 1973 with approximately 5,000 members and

supporters throughout the United States and the State of Montana. MEIC is

dedicated to the preservation and enhancement of the natural resources and natural

environment of Montana and to the gathering and disseminating of information


                                          6
        Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 7 of 27



concerning the protection and preservation of the human environment through

education of its members and the general public concerning their rights and

obligations under local, state, and federal environmental protection laws and

regulations. MEIC is also dedicated to assuring that federal officials comply with

and fully uphold the laws of the United States that are designed to protect the

environment from pollution. MEIC and its members have intensive, long-standing

recreational, aesthetic, scientific, professional, and spiritual interests in the

responsible production and use of energy, the reduction of greenhouse gas

pollution as a means to ameliorate the climate crisis, and the land, air, water, and

communities impacted by fossil fuel development. MEIC members live, work, and

recreate in areas that will be adversely impacted by approval of the Miles City and

Buffalo RMPs. MEIC brings this action on its own behalf and on behalf of its

adversely affected members.

      17.    Plaintiff Powder River Basin Resource Council (PRBRC) is a

nonprofit organization founded in 1973 and located in Sheridan, Wyoming.

Powder River Basin Resource Council has approximately 1,000 landowner and

citizen members in Wyoming dedicated to the stewardship of Wyoming’s water,

air, land, and wildlife resources. The organization’s many agricultural members

ranch and derive a livelihood from the land, many above federal split estate

minerals managed by BLM. Others live in, use, and enjoy the communities and

                                            7
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 8 of 27



landscapes affected by BLM’s actions. Powder River Basin Resource Council’s

mission includes the preservation and enrichment of Wyoming’s agricultural

heritage and rural lifestyle, the conservation of Wyoming’s unique land, mineral,

water, and clean air resources consistent with responsible use of those resources to

sustain the livelihood of present and future generations, as well as the education

and empowerment of Wyoming’s citizens to raise a coherent voice in the decisions

that will impact their environment and lifestyle. Powder River Basin Resource

Council members live, work, and recreate in areas that will be adversely impacted

by approval of the Miles City and Buffalo RMPs. Powder River Basin Resource

Council brings this action on its own behalf and on behalf of its adversely affected

members.

      18.    Plaintiff Northern Plains Resource Council (Northern Plains) is a

grassroots conservation and family agriculture non-profit organization based in

Billings, Montana. Northern Plains organizes Montana citizens to protect water

quality, family farms and ranches, and Montana’s unique quality of life. Northern

Plains is dedicated to providing the information and tools necessary to give citizens

an effective voice in decisions that affect their lives. Northern Plains formed in

1972 over the issue of coal strip mining and its impacts on private surface owners

who own the land over federal and state mineral reserves as well as the

environmental and social impacts of mining and transporting coal. While Northern

                                          8
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 9 of 27



Plains was founded on coal issues, the group quickly expanded into helping

preserve the land, air, and water of its members from similar threats caused by

irresponsible oil and gas development. Many of the organization’s roughly 3,000

members farm, ranch, and recreate adjacent to or above minerals covered by the

Miles City RMP, and their livelihoods depend entirely on clean air and water, a

healthy climate, native soils and vegetation, and lands that remain intact.

Accordingly, Northern Plains members are adversely affected by approval of the

Miles City RMP and will be injured by its implementation. Northern Plains brings

this action on its own behalf and on behalf of its affected members.

      19.    Plaintiff Center for Biological Diversity (the Center) is a non-profit

membership corporation with offices in Arizona, New Mexico, California, Nevada,

Oregon, Washington, Alaska, Illinois, Minnesota, Vermont, and Washington D.C.

The Center works through science, law, and policy to secure a future for all

species, great or small, hovering on the brink of extinction. The Center has 320,000

members and online activists throughout the United States, Montana, Wyoming,

and the world. The Center is actively involved in species and habitat protection

issues worldwide, including throughout the western United States. The Center, its

members, and staff members use the lands in and near the Miles City and Buffalo

planning areas—for recreational, scientific, and aesthetic purposes. They also

derive recreational, scientific and aesthetic benefits from these lands through

                                          9
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 10 of 27



wildlife observation, study, and photography. The Center and its members have an

interest in preserving their ability to enjoy such activities in the future. As such, the

Center and its members have an interest in helping to ensure their continued use

and enjoyment of the activities on these lands. The Center brings this action on its

own behalf and on behalf of its adversely affected members.

      20.    Plaintiff WildEarth Guardians (Guardians) is a nonprofit conservation

organization with more than 200,000 members and activists throughout the United

States, including nearly 900 in Montana. Guardians’ mission is to protect and

restore the wildlife, wild rivers, wild places, and health of the American West.

Through its Climate and Energy Program, Guardians is dedicated to protecting the

American West from the dangers it faces from the climate crisis. Guardians’

members and staff have recreational, aesthetic, scientific, professional, and

spiritual interests in a protected and stable climate, and an environment that is

sustained by a protected and stable climate. Guardians’ members use and plan to

continue to use and enjoy landscapes impacted by the Miles City and Buffalo

RMPs. Guardians brings this action on its own behalf and on behalf of its

adversely affected members.

      21.    Plaintiff Sierra Club is America’s largest grassroots environmental

organization, with more than 2 million members and supporters nationwide. In

addition to creating opportunities for people of all ages, levels and locations to

                                           10
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 11 of 27



have meaningful outdoor experiences, the Sierra Club works to safeguard the

health of our communities, protect wildlife, and preserve our remaining wild places

through grassroots activism, public education, lobbying, and litigation. Sierra Club

is dedicated to exploring, enjoying, and protecting the wild places of the Earth; to

practicing and promoting the responsible use of the Earth’s resources and

ecosystems; to educating and enlisting humanity to protect and restore the quality

of the natural and human environment; and to using all lawful means to carry out

these objectives. Sierra Club members live, work, and recreate in areas that will be

adversely impacted by approval of the Miles City and Buffalo RMPs. Sierra Club’s

concerns encompass the exploration, enjoyment, and protection of the land and air

of Montana and Wyoming. Sierra Club brings this action on its own behalf and on

behalf of its adversely affected members.

      22.    The Conservation Groups’ and their members’ interests are deeply

rooted in the communities of the American West where the Conservation Groups

and their members live, work, and recreate. These interests are also bound to the

land, wildlands, air, rivers, streams, habitat, wildlife, topography, and other

components of healthy, intact landscapes in the Miles City and Buffalo planning

areas—all of which are threatened by coal, oil and gas development, human-caused

climate change, and the myriad pollution impacts caused by the continued burning

of fossil fuels. The Conservation Groups and their members use and enjoy these

                                          11
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 12 of 27



landscapes for hiking, hunting, camping, photography, aesthetic enjoyment,

spiritual contemplation, ranching, and other vocational, scientific, and recreational

activities. Some of Conservation Groups’ members own surface lands overlying

federal minerals that are subject to the Miles City and Buffalo RMPs. Conservation

Groups and their members intend to continue to use and enjoy lands managed by

BLM, and other public lands, wildlands, wildlife habitat, rivers, streams, and

healthy environments located in Montana and Wyoming frequently, and on an

ongoing basis in the future, including this summer, fall, winter, and spring.

      23.    The aesthetic, recreational, scientific, educational, religious, and

procedural interests of the Conservation Groups and their members have been

adversely affected and irreparably injured by the process in which BLM approved

the SEISs for the Miles City and Buffalo RMPs, and by the resulting RODs. The

adverse impacts that will result from BLM’s processes and decisions threaten

actual, imminent, concrete, and particularized harm to the interests of the

Conservation Groups and their members.

      24.    The relief sought would remedy the injuries suffered by the

Conservation Groups and their members by requiring the agencies to evaluate

alternatives limiting and reducing the myriad impacts of fossil fuel development.

      25.    Federal Defendant U.S. Bureau of Land Management is a Federal

agency within the United States Department of the Interior that is responsible for

                                          12
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 13 of 27



the management of more than 245 million acres of public lands in the United

States and nearly 700 million acres of federal subsurface mineral estate.

                             STATEMENT OF FACTS

      26.    The Miles City planning area covers 25.8 million acres of federal,

state, and private lands. Of the total area, there are 2.75 million federal surface

acres and 10.6 million acres of federal minerals in Carter, Custer, Daniels,

Dawson, Fallon, Garfield, McCone, Powder River, Prairie, Richland, Roosevelt,

Rosebud, Sheridan, Treasure, Wibaux, and portions of Big Horn and Valley

counties in eastern Montana.

      27.    The adjacent Buffalo planning area covers 7.4 million acres of federal,

state, and private lands. Of the total area, there are 780,000 federal surface acres

and 4.8 million acres of federal minerals in Campbell, Johnson, and Sheridan

counties in northeastern Wyoming.

      28.    Together, the contiguous Miles City and Buffalo planning areas

compose the northern and southern portions of a broader region known as the

Powder River Basin, an area of stark beauty with rolling grasslands, badlands,

abundant wildlife, and remote wilderness. The Montana and Wyoming portions of

the Powder River Basin are ecologically and economically integrated.

      29.    For example, fish and wildlife in the Powder River Basin migrate

between the Montana and Wyoming portions of the basin and, Sage Grouse


                                          13
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 14 of 27



populations in the Montana and Wyoming portions of the basin are closely

connected and depend on one another to maintain genetic diversity. If these

Montana and Wyoming sage grouse populations are isolated from one another, it

increases the likelihood of extirpation for both.

      30.    Energy development across the basin and the worsening impacts of

fossil-fuel driven climate change are pushing species in Montana to the brink of

extinction. They are particular threats to the interconnected sage grouse

populations in the Powder River Basin. Since sage grouse are an indicator species,

their peril suggests that energy development across the Powder River Basin,

together with the worsening impacts of climate change, represent grave threats to

the ecology of the region.

      31.    The region’s grass and water support extensive, sustainable livestock

grazing and small agricultural producers. Both the ecology and the sustainable

agricultural economy in the region are threatened by the cumulative effects of

energy development in Wyoming and Montana.

      32.    The Powder River Basin is also one of the nation’s most prolific

energy producing regions. The Powder River Basin is the largest coal producing

region in the United States, accounting for nearly 40% of all domestic production.

The Powder River Basin also produces significant amounts of natural gas and oil,

about 1% and 1.3% of total U.S. natural gas and oil production, respectively. Coal

                                          14
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 15 of 27



strip-mining and oil and gas extraction cause water pollution, including increased

salinity and toxic heavy metal pollution. Water pollution from the Wyoming

portion of the Powder River Basin migrates downstream to Montana in water and

alluvial sediment. The two principal rivers in the basin, the Powder River and the

Tongue River, are impaired for agricultural use in Montana due to excessive

salinity, which limits use of the water for irrigation, causing significant hardship

for farmers and ranchers in Montana. The cumulative salinity pollution from coal

mining and oil and gas extraction in Wyoming and Montana is an important source

of this pollution.

      33.    Elevated levels of numerous toxic heavy metals, including cadmium,

chromium, copper, lead, mercury, selenium, and zinc, have been identified in the

cross-boundary Powder River and Tongue River. Samples of these pollutants were

significantly higher in the Powder River than in other rivers in the region. These

pollution levels may be harmful to fish, including the tiny population of

endangered pallid sturgeon (Scaphirhynchus albus) that survives in the

Yellowstone River and, recently, the Powder River, in Montana. Given the

concentration of these elevated pollution levels in the Powder River, a report by

scientists from the U.S. Fish and Wildlife Service identifies energy development in

the upper basin of the Power River and long-range atmospheric deposition from




                                          15
      Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 16 of 27



coal-fired power plants as likely sources of this pollution. The Powder River in

Wyoming is impaired for excessive selenium and arsenic.

      34.    The combustion of the vast amounts of fossil fuels extracted in the

Powder River Basin in Wyoming worsens climate change, which is adversely

affecting communities and the environment in Montana. The Powder River Basin

in Wyoming is one of the most prolific sources of greenhouse gas (GHG) pollution

in the world. Instream flow in Montana rivers, including the Yellowstone River,

has declined due to climate change and is projected to decline significantly in the

future if GHG emissions are unabated. Such reduced river flows adversely affect

communities and the environment in Montana, which are dependent on the state’s

limited water resources. Climate change is also significantly increasing wildfire

conditions in Montana and extending the fire season, which is significantly

harming the health and well-being of Montana communities and the environment.

      35.    Fossil fuel infrastructure also connects the Wyoming and Montana

portions of the Powder River Basin. Coal from strip-mines in the Buffalo Field

Office is shipped through Montana, causing local pollution issues from locomotive

emissions and coal dust and coal chunks that fall off of trains into Montana’s

waterways. Numerous oil and gas pipelines tie together production areas in the

Wyoming and Montana portions of the Powder River Basin.




                                         16
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 17 of 27



      36.    In 2015, BLM approved RMPs for the Miles City and Buffalo Field

Offices. The RMPs made vast amounts of fossil fuels in the Powder River Basin

available for development. However, the agencies’ accompanying environmental

impact statements (EISs), issued pursuant to NEPA, failed to analyze any

alternative development scenarios, specifically scenarios that would result in the

availability of less coal for leasing and development, and failed to disclose to the

public the results of combustion of vast amounts of fossil fuels that the Powder

River RMPs made available for development.

      37.    In 2018, the U.S. Federal District Court for the District of Montana

held that BLM’s NEPA analyses for these RMPs were deficient and ordered the

agency to remedy its errors through remand.

      38.    In October 2019, BLM issued supplemental EISs for both the Miles

City and the Buffalo Field Offices and issued two records of decision in November

2019. The Miles City supplemental EIS and the Buffalo supplemental EIS are

mirror documents, which suffer from virtually identical shortcomings.

      39.    The RMPs were finalized in accordance with the process outlined in

FLPMA’s implementing regulations, 43 C.F.R. § 1610.3-2(a)-(b), under Acting




                                          17
      Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 18 of 27



BLM Director William Perry Pendley’s Authority on November 22, and November

25, 20191

      40.    BLM has operated without a Senate-confirmed director since January

19, 2017. That day, outgoing Secretary of the Interior Sally Jewell, issued a

Secretarial Order temporarily delegating the “functions, duties, and

responsibilities” of the BLM Director to Kristin Bail, the current Assistant Director

for the Office of National Conservation Lands and Community Partnerships.

Secretarial Order No. 3345 (Jan 19, 2017).

      41.    Secretarial Order No. 3345 was amended thirty-two times over the

next three years, during which time five people—none of whom were approved by

the Senate—exercised the “functions, duties, and responsibilities” of the BLM

Director.

      42.    Pendley was initially delegated by Secretary of the Interior David

Bernhardt to exercise the “functions, duties, and responsibilities” of the BLM

Director through Amendment 28 to Order 3345 on July 29, 2019.

      43.    Secretary Bernhardt extended Pendley’s tenure four times by

amendment. Amendments 29-32 of Order No. 3345.




1 Bureau of Land Management, Director’s Summary Protest Resolution Reports for
the Buffalo and Miles City Field Offices, dated November 22 and November 25,
2019.
                                        18
      Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 19 of 27



      44.    Following the fourth extension, Pendley, “exercising the delegated

authority of BLM Director, issued a memorandum clarifying BLM’s “order of

succession” for “Vacancies Reform Act” purposes.2 The Memorandum claimed to

designate Pendley as the “First Assistant for the purposes of the [FVRA]” and

delegated Pendley “the authority ot perform all duties and responsibilities of the

director.” Id. Pendley exercised the authority of BLM Director pursuant to this

self-delegation beginning June 5, 2020.

      45.    Pendley continued to serve as acting director to the BLM while his

nomination for the position of Director was pending, in violation of the FVRA.

Pendley was serving in this capacity in violation of the FVRA at the time that the

Miles City and Buffalow RMP Protest Resolution Reports were issued.

      46.    On September 25, 2020, this Court determined that Pendley had

served as Acting BLM Director in violation of the Federal Vacancies Reform Act

and the Appointments Clause of the United States Constitution for 424 days, and

enjoined Pendley from exercising the authority of BLM Director or Interior

Secretary Bernhardt from delegating that authority.3




2
  Memorandum from William Perry Pendley on Designation of Successors for
Presidentially-Appointed, Senate-Confirmed Positions (May 22, 2020).
3 Bullock v. United States Bureau of Land Mgmt., No. 4:20-CV-00062-BMM, 2020

WL 5746836 (D. Mont. Sept. 25, 2020).
                                        19
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 20 of 27



      47.     On October 16, 2020, this Court determined that as a result of these

violations, the Lewistown RMP, Missoula RMP, and Miles City RMP were

unlawful and must be set aside under both the FVRA and APA.4

      48.     BLM’s supplemental EISs, did not remedy the agency’s inadequate

alternatives analysis or its failure to analyze and disclose the impacts of fossil fuel

combustion.

      49.     Regarding coal alternatives, BLM again considered alternatives that

would result in identical amounts of coal development. Under all alternatives, 775

million tons of coal from 9,730 acres would be strip-mined over 20 years in the

Miles City Field Office, and under all alternatives 4.9 billion tons of coal from

36,620 acres would be strip-mined over 20 years in the Buffalo Field Office.

      50.     Regarding the impacts of fossil fuel combustion, BLM discussed the

greenhouse gas emissions that would result from fossil fuel development under the

RMPs; however, the agency refused entirely to analyze or disclose the toxic and

harmful impacts of non-greenhouse gas pollution from fossil fuel combustion.

      51.     The record before the agency showed that combustion of fossil fuels

from the planning areas would result in tens of thousands of premature deaths,

countless respiratory and cardiac illnesses, and significant harm to the brain



4Bullock v. United States Bureau of Land Mgmt., No. 4:20-CV-00062-BMM, 2020
WL 6204334 (D. Mont. Oct. 16, 2020)
                                       20
      Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 21 of 27



development of children and fetuses across the nation. The record documented that

the widespread fossil fuel combustion envisioned and enabled by the RMPs would

cause increased risks of cancer, premature births, and widespread exposure of

children and fetuses to lead and mercury, which impair brain development.

Further, drawing on a robust body of science, comments in the record showed that

the cumulative economic harm to the public from this toxic and harmful air

pollution would range from $95 billion (low estimate) to $1.8 trillion.

      52.     Despite this compelling evidence in the record, BLM refused to

acknowledge or disclose the devastating impacts of this air pollution from fossil

fuel combustion or the monetary costs of this pollution. Nevertheless—in an

entirely one-sided account of benefits (but not costs)—the agency’s analyses

detailed at length the purported monetary benefits from fossil fuel development.

                              CAUSES OF ACTION

                          FIRST CAUSE OF ACTION

         (NEPA Violation: Failure to Consider Adequate Alternatives)

      53.     The Conservation Groups incorporate by reference all preceding

paragraphs.

      54.     NEPA requires federal agencies to “study, develop, and describe

appropriate alternatives to recommended courses of action in any proposal which

involves unresolved conflicts concerning alternative uses of available resources.”


                                         21
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 22 of 27



42 U.S.C. § 4332(2)(E). An EIS must consider “alternatives to the proposed

action.” Id. § 4332(2)(C)(iii).

      55.     Federal Defendants were required to “[r]igorously explore and

objectively evaluate all reasonable alternatives” to the proposed action. 40 C.F.R.

§ 1502.14(a). The alternatives analysis is the “heart” of the EIS. Id.

      56.     The supplemental EISs for the Miles City and Buffalo RMPs violated

NEPA by failing to consider a reasonable range of coal alternatives. In the Miles

City and Buffalo supplemental EISs, BLM only considered alternatives that would

result in identical amounts of coal development and identical impacts. By

considering only alternatives that would have identical impacts on the ground,

BLM reduced the NEPA process to a meaningless paper exercise.

      57.     BLM’s failure to consider any alternative that would result in reduced

coal development or reduced impacts from coal development was arbitrary and

capricious and unlawful in violation of NEPA, in 42 U.S.C. § 4332(2)(C)(iii), (E),

its implementing regulations, 40 C.F.R. § 1502.14(a), and the APA, 5 U.S.C. §

706(2)(A).

                          SECOND CAUSE OF ACTION

(NEPA Violation: Failure to Consider Non-GHG air pollution impacts of coal
                               combustion)

      58.     The Conservation Groups incorporate by reference all preceding

paragraphs.

                                          22
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 23 of 27



      59.    NEPA requires a federal agency’s EIS to consider “any adverse

environmental effects which cannot be avoided.” 42 U.S.C. § 4332(2)(C)(ii).

      60.    Agencies are required to take a hard look at the indirect impacts of a

proposed action. 40 C.F.R. § 1502.16(b).

      61.    BLM is required to provide a hard look analysis of these impacts

before making “any irreversible and irretrievable commitments of resources which

would be involved in the proposed action should it be implemented.” 42 U.S.C. §

4332(2)(C)(v); see also 40 C.F.R. §§ 1501.2, 1502.5(a).

      62.    “Indirect effects” are those “which are caused by the action and are

later in time or farther removed in distance, but are still reasonably foreseeable.

Indirect effects may include growth inducing effects and other effects related to

induced changes in the pattern of land use, population density or growth rate, and

related effects on air and water and other natural systems, including ecosystems.”

40 C.F.R. § 1508.8(b).

      63.    In the supplemental EISs, BLM acknowledged that virtually all of the

fossil fuels developed pursuant to the Powder River Basin RMPs would be burned.

BLM further analyzed the greenhouse gas emissions from fossil fuel combustion.

Nevertheless, despite abundant record evidence demonstrating widespread

deleterious impacts to the public from non-greenhouse gas emissions from fossil

fuel combustion, BLM refused to analyze or disclose such impacts.

                                          23
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 24 of 27



      64.     BLM’s complete failure to consider these impacts is arbitrary,

capricious, an abuse of discretion, and contrary to NEPA, in 42 U.S.C. §

4332(2)(C)(ii), its implementing regulations, 40 C.F.R. § 1508.8(b), and the APA,

5 U.S.C. § 706(2)(A).




                           THIRD CAUSE OF ACTION

(FVRA, APA, and Constitutional Violation: the Buffalo and Miles City RMPs
  are invalid as a matter of law because William Perry Pendley Improperly
  Exercised the Authority of BLM Director when the RMPs were Finalized.)

      65.     The Conservation Groups incorporate by reference all preceeding

paragraphs.

      66.     Under the Federal Vacancies Reform Act (“FVRA”), a person may

not serve as an acting officer for an office if the President has submitted their

nomination to the Senate “for appointment to such office.” 5 U.S.C. § 3345(b).

      67.     The Appointments Clause of the U.S. Constitution requires that

“Officers of the United States” must be appointed by the President “with the

Advice and Consent of the Senate.” U.S. Const. Art. II, § 2, cl. 2.

      68.     The Director of the BLM is an officer of the United States requiring

Senate confirmation to be appointed. 43 U.S.C. §1731(a).




                                          24
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 25 of 27



       69.   The APA forbids agency action that is “not in accordance with law,”

is taken “without observance of procedure required by law,” or that is “contrary to

constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(A), (B),

(D).

       70.   Defendant William Perry Pendley continued to serve as acting

director to the BLM while his nomination for position of Director was pending in

violation of the FVRA. Pendley was serving in violation of the FVRA at the time

that he resolved the protests for the Miles City and Buffalo RMPs.

       71.   Pendley exercised the authority of an officer of the United States

without Senate confirmation in violation of Article II, Section 2 of the United

States Constitution. Pendley was serving in this capacity in violation of the

Appointments Clause at the time that he resolved the protests for the Miles City

and Buffalo RMPs.

       72.   Secretary of the Interior David Bernhardt’s appointment of Pendley as

acting director on July 29, 2019, was an unlawful agency action because it violated

both the FVRA and the Appointments Clause of the U.S. Constitution. The order

therefore violated the APA. Secretary Bernhardt’s subsequent orders reauthorizing

Pendley to serve as acting director, including his service after his nomination was

sent to the Senate, also violate the APA.




                                            25
       Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 26 of 27



       73.    Pendley’s exercise of the authority of the Director, and his actions

taken in that role—including his resolution of the protests for the Miles City and

Buffalo RMPs—violate the APA.

       74.    This Court previously determined that the Miles City RMP is

unlawful and must be set aside under 5 U.S.C. §3348(d)(1) and 5 U.S.C.

§706(a)(2). Plaintiffs request a reaffirmation of that determination in the instant

litigation.

       75.    The BLM’s approval of the Buffalo RMP suffers from the same

deficiencies as the Miles City RMP, and must likewise be set aside.

                             REQUEST FOR RELIEF

       WHEREFORE the Conservation Groups respectfully request that this Court:

       A.     Declare that BLM’s actions violate NEPA, the regulations and

policies promulgated thereunder, and the APA;

       B.     Vacate and set aside the RMPs;

       C.     Enjoin BLM from approving the leasing or development of coal, oil or

gas resources in the planning areas until BLM has demonstrated compliance with

NEPA and the APA;

       D.     Retain continuing jurisdiction of this matter until BLM fully remedies

the violations of law complained of herein;




                                          26
      Case 4:20-cv-00076-BMM Document 21 Filed 12/14/20 Page 27 of 27



      E.    Award Conservation Groups their attorneys’ fees, costs, and other

expenses as provided by applicable law; and

      F.    Issue such relief as Conservation Groups subsequently request or that

this Court may deem just, proper, and equitable.

Respectfully submitted this 14th day of December, 2020.

                                      /s/ Shiloh S. Hernandez
                                      Shiloh S. Hernandez (MT Bar No. 9970)
                                      Melissa Hornbein (MT Bar No. 9694)
                                      Western Environmental Law Center
                                      103 Reeder’s Alley
                                      Helena, Montana 59601
                                      Ph: (406) 204-4861
                                      hornbein@westernlaw.org
                                      hernandez@westernlaw.org

                                      Counsel for Plaintiffs

                                      Nathaniel Shoaff, admitted pro hac vice (CA
                                      Bar No. 256641)
                                      Sierra Club
                                      2101 Webster Street, Suite 1300 Oakland,
                                      CA 94612
                                      Ph: (415) 977-5610
                                      nathaniel.shoaff@sierraclub.org

                                      Counsel for Sierra Club




                                        27
